 LEVITZ FURNITURE CO. OF SANTA CLARA, INC.61Levitz.Furniture-Companyof Santa Clara,Inc.and-Warehousemen's 'Union Local17, International-Longshoremen's and Warehousemen's Union, Inde-pendent,Petitioner.Levitz Furniture Company of Santa Clara,Inc.andChauffeurs,Teamsters andHelpers Local 150,International Brotherhood-of^ Teamsters,,Chauf-feurs,',War'ehouseinen and ";Helpers of America,Independent,,Petitioner.Cases20 - Rand"20'- RC = 9713_July 12, 1971DECISION AND` ORDERBY CHAIIWAN MILLER .AND MEMBERSBROWN AND JENKINSUpon separate petitions duly filed under Section,9(c)(1)of the National Labor Relations Act, asamended, a consolidated hearing.was held beforeHearing Officer Stuart R.' Dvorin. Following thehearing, pursuant to Section 102.87 of the, NationalLabor, Relations Board,Rules and Regulations andStatements of Procedure, Series 8, as amended, thesecases'were transferred to-,the National Labor Rela-tions,4Board ,for decision. Thereafter, the Employerand the Petitioners filedbriefs, and the Employer fileda reply brief, allof whichhave been duly considered.Pursuant to the provisions, of Section 3,(b) of the,National- Labor. RelationsAct, as amended, the,National Labor Relations Board, has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed, the Hearing Officer'srulings made at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the, entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthe, meaning of - the Act, - and it will' effectuate the,purposes of the Act-to assertjurisdiction herein.,2.The Petitioners are labor organizations claim-ing to represent certain employees of the Employer.3.No question affecting commerce exists concerning the representation of employees of the Employer,within the meaning of Sections 9(c)(1) and,2(6) and(7) of the Act for the following reasons:At Santa Clara, California, the Employer is engagedin retailfurniture store operations in a sin gle facilityknown as the warehouse building, with approximately105 employees. The Longshoremen seeks a'so-calledwarehouse unit of certain of the Employer's nonsell-ing employees in, the following categories: merchan-disewarehousemen, ACD warehousemen, receivers,pickers, and relocators, excluding all other employees.'192 NLRB No. 13The Teamsters seeks a.unitof truckdrivers and,truckdriver helpers, excluding- all- other, employees.Alternatively, the Longshoremen and the Teamstersjointly seeka singleunit which combines both of -theaforementioned units, but excludes all other employ-ees.- The Employer contends that, in view of the smallsize andfunctional integrationat its retailstore, astorewide unitisaloneappropriate, and, that, asneither the Longshoremen nor-the Teamstersdesires -to represent sucha unit,both petitions should bedismissed.There is no bargaining history at theEmployer's store.Approximately one-third of the warehouse building,which contains furniture and furniture accessories butno appliances or, carpeting,, is used to display thefurniture. The other two-thirds, is used for storage,offices, and shop space. Customersmustenter thewarehouse portion of the building,, and proceedapproximately 200 feet in order -to -reach the show-room. Between the showroom and the warehousestorage area are the sales office; the ACD or accessoryoffice; and the ACD warehouse, which-is actually aportion of the mainwarehousein which accessoryitems are stored; the merchandise display preparation.area where furniture and accessory items are prepared ;for display and later prepared for storage; the EDP, orelectronic data processing, office ; the main, or front,office; the customer service offices; the.merchandis-ing office; the buyers' office; the lounge; and thesteps.The nonselling classifications sought by the Long-shoremen are under the immediate supervision of._,three supervisorsand an assistant.-'Thus the merchan- ,disewarehousemen are under the merchandisemanager; the ACD warehousemen are under theACD manager; and the receivers, 'pickers, andrelocators are under the warehousemanager and hisassistant.However, these immediate supervisors alsosupervise .employees in other nonselling categorieswhom the Longshoremen would exclude. The .mer-chandisemanager also supervises, buyers,merchan-dise clerks, and an advertising man; the ACDmanager also supervises an -ACD clerk, maids,trimmers, and helpers; and the warehousemanageralso supervises a warehouse clerk,'the truckdriversand truckdriver helpers whom the Teamsters wouldrepresent, and janitors. In'summary, the Longshore-men would include, in its unit 20 employees under themerchandise manager,, the ACD manager, ' and thewarehousemanager and his assistant, , but wouldexclude 25 employees, including the 4' truckdriversand 4 driver helpers soughtby'the Teamsters, who arealsounder their supervision. The Longshoremenwould furthermore exclude the following additionalnonsellingcategories under `other immediate supervi-sion, 10 clerks under the EDP manager and 7cashiers 62DECISIONS^OF NATIONALLABOR RELATIONS BOARDand, 2, clerks,,, under the front office manager. Theywould additionally exclude the 32 salesmen under thesales manager.All employees enjoy, substantially the same benefitsand-'conditions of employment and are, hourly paid;'except' for the'salesmenwho receive a"guarantee pluscommission`.Selling'and'nonsellingemployees sharethe same lounge, have `the same-coffeebreaks; punchthesame-timeclocks,-and,,exceptfor the'truchdrivers,have thesaineiunch'periods.The entire store activities are devoted to all-phasesof sellingmerchandise. Individualsales' thus requirethe close`cooperation of several sellingand nonsellingcategories;,','-in the ' course " of suchsalesthere' issubstantial 'contact between customers and most ofthe selling", ate.;- nonselling employees, includingsalesmen; EDP clerks,--, cashiers,warehouse clerks;ACD , employees', except maids, truckdrivers, andcustomer' service employees. There is likewise consid-erable'movement'by :employees throughout the entirebuilding in the per'formanoe of their primary-duties, inthe course of 'which tionwarehouse" employees usewarehouse facilities, as, for example, salesmen, who,in` obtaining ,,items -`from storage areas, use thewarehopsemen's jack stacker, a sophisticated `forkl'ft'regularly"used' `by- thewarehouse employees to'remove the items from, the 32-foot-high shelves. Allemployees partieipat in taking inventory once a yearand, approximately every 6 weeks, all participate indockside sales, of surplus merchandise.'During`the approximately 3 months which elapsedbetween the"inception of the Employer's store and theinstant ` hearing, there- 'were 12 employee transfers.Temporary interchanges of employees throughout thestore, 'including truckdr'ivers, are frequent and regu-lar."Thus,' 'during` a sample 3-week'.penod, fivecashiers,a customern,'service clerk;'a personnel'andinsuranceclerk, ,a maid, a servicemen, a warehouseclerk, and a ' merchandise - warehousemen worked" assalesmen. At'such ;times they attendedsalesmeetingsand _wer"e` paid "spiff s;" or promotional money paid tosalcsnien°to promote one item over another. Similar`interchanges' apply to truckdrivers, who normallyspend^60'to°65percent of their time- away from `theplant Yand "the balance in the store or warehouse area.on Sundays, or on their days off, or when not engagedin"deliveries; they have performeda large'amount'ofwill-call`rpicking.i `S`imilarly, "'o'ther -employees haveperformed work regularly performedby truckdriversand 'their helpers: Thus;' servicemen, receivers, andA random Rsampling during the,iirst' 3months of operations,shows, 45instancesofwill-call picking by four different trackdnvers and theirhelpers.2Cf.Sears, Roebuckand"Co.,..151NLRB1356,where the Board heldthat warehouse:employees having.a degree;of functional difference andautonomy(including geographic and, supervisory separateness)within theoverall ooniplex'of the employer's retail operations' 'clearly demonstrated apickers have" made -individual, deliveries in the deliveytrucks :-and' service vans, and, ; on -one occasioii,twosalesmen rented a truck to'make a delivery When- "'theEmployer's delivery schedule was filled.. Truckdrivers,their helpers, and pickers all do loading and unload,the course of which theyuse-storage` equipment'such as the jack stacker: ACD men use,delivery `trucksto haul trash, ' and pickers,` servicemen, and" receivershave performed astruckdrivers.When -truckdnversare on vacation, anyone assigned,' as driveir willperform their jobs. They require no special license ordriving test. At least three truckdrivers were asked tosell on the sales floor.iThe Longshoremen contendsthat :Stern's, Paramus.150 NLRB 799, is dispositive of the instant case,inasmuchas inthat-casethe Board "carved out aseparatewarehouse unit," in a facility whee thewarehousing and sales functions,as is trueher, wereperformed ' - under one `roof."We disagrees Theparticular unit- found appropriate " in' Stern's was a unittnot' of warehouse -,employees but of all -nonsellingemployees in a large department `store, with ''adifferent composition-'from that of the instant case,'and without 'evidence of the cross-supervision andinterchange indicative of the highly integrated Qpera-'tions of `the-instant' Employer's store.'Furthermore' in-view of the ' .ongshoremen's- above-stated -contentions, from which we deduce that it essentially seeks Iawarehouse unit, we find, contrary to the Lohore=`men, that the decisions inA. Harris,&tCo.,116 14LRB1628;Sears,Roebuck"& Co.,117 NLRB-133;Sears,Roebuck & "Cti.;-180NLRB No. 132; and'ears,Roebuck & Co.,182'NLRB No.121, involvings'niilar'relatively small, integrated store operation, -areclearly dispositive of the instantcase. In all'o^ "thesedecisions it is clearly stated that, in circumstances likethe present, the 'Board evil,' not permit a separatewarehouse- unitunlessthe following` three factorspertain: (1) the employees are under separate supervi-sion; (2) they perform substantially all their, worktasks in, buildings geographically separated - fromthose in which the bulk of the'remaining employeeswork; and (3) they are not integrated, to anysubstantial degree, with" employees in other diMisionsin" the performance off their ordinary duties. None ofthese' factors 'is satisfied in the instant case.2 As anadditional reason` for not according the Longshore-men the so-called warehouse `unifvit seeks, we findthat, by the exclusion of certain employee categoriesengaged in warehouse duties, including warehousecoma uthewarehouse employees'suffcienttowarrant placing them in a,separate unit. rThis,principlewas followed by theBoard`mLovemasJoseph & LoebDivisionof Cily Stores Company, Inc., 152NLRB719;J W Robinson"Co._153NLRB'989;` John'sBarg'ain' StoresCorp.,160 NLRB1519.The present case is,' for reasons noted,infraclearlydistinguishable from these cases. LEVITZ FURNITURE CO. OF SANTA CLARA, INC.63clerks, trimmers, janitors, and maids, the warehouseunitit seeks isfurther 'defective, because it fails toinclude all of the employees who perform warehousefunctions .3 For the same reason, we find inappropri-ate the Longshoremen's and the Teamsters alterna-tive unit.4As to the. Teamsters,-original unit of truckdriversthesamecommon supervision as several_ of the store employ-ees, as noted —above; -receive, substantiallysimilarbenefits;work the same hours; and are paid on thesame basis as other employees. Their duties areclosely associated with the plant operations. Notwith-standing that the truckdrivers spend a majority oftheir time' away from the plant, there exists suchregular and frequent interchange with other employ-ees in the store as to,warranta finding that they do notconstitute a separate identifiable unit. Thus, theyspend a substantial portion of their time working3Sears;Roebuck & Co.,182 NLRB No. 121.4 Sears, Roebuck & Co.,182NLRB No. 321.5 SeeDura-Containers,Inc., 164 NLRB 293;Kalamazoo Paper Box`Corporation,136 NLRB134 at 138;Clandge Logging Company,Inc.,164alongside, or in close proximity with, other employ-ees, and other employees also makeFtruck-deliveries.In such circumstances,which tend to emphasize thecommunity of interest of all of, the employees at theEmployer's store, we find that the truckdrivers do notconstitutea functionally distinct group' with, specialinterestssufficienttowarrant their separaterepresentation3Accordingly, we find that none of the units hereinsought constitutes a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act, and we shall therefore dismiss theinstant petitions.ORDERIt ishereby ordered that the instant petitions be, andtheyherebyare,dismissed.NLRB 168;Boyden Logging I sc.,164 NLRB `1069.Compare 6.Fox & Co.,155NLRB 1080;J.L Brandeis &Sons, -Inc.,. 142NLRB $25;Searss,Roebuck&Co.,123 NLRB 942;MaasBrothers,Inc.,119 NLRB 568;Sears,,Roebuck & Ca,118 NLRB 277.